Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
	Applicant’s arguments, see Remarks, filed 8 September 2021, with respect to the objections and 35 U.S.C. 112 rejections have been fully considered and are persuasive.  The outstanding objections and rejections of 11 May 2021 have been withdrawn. 
Applicant’s arguments dated 8 September 2021 with regard to the Non-Final Office Action have been considered but are not persuasive or moot based on the current grounds of rejection.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-15, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over US 2018/0015282 to Waner et al., hereinafter Waner (previously cited), in view of US 2017/0290699 to Radmand, hereinafter Radmand.
Regarding claim 1, Waner discloses an intra-oral appliance (para 0058) to treat sleep disordered breathing in a patient (abstract) comprising: a teeth covering shaped in an arch (Fig 3A-B: see 
Waner does not disclose wherein the housing of the remote controller extends posteriorly from a midline of the arch of the teeth covering.
However, Radmand teaches wherein the housing of the remote controller extends posteriorly from a midline of the arch of the teeth covering (Fig 4; para 0037).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to modify the intra-oral appliance of Waner wherein the housing of the remote controller extends posteriorly from a midline of the arch of the teeth covering, as taught by Radmand, for purpose of providing electrical stimulation to a user's tongue to inhibit and/or limit snoring that may be caused by obstructive sleep apnea (para 0020).
Regarding claim 3, Waner further teaches wherein the coupling coil is an induction coil (inductive transmission coil 120).
Regarding claim 4, Waner further teaches the neurostimulator (implantable body 5) comprising a stimulating electrode (para 0062) and an antenna or coil configured to receive power (para 0056) and/or stimulation parameters from the remote controller (para 0083).

Regarding claim 6, Waner further teaches a fixation structure that facilitates fixation of the body of the implant in or adjacent a target tissue (para 0063).
Regarding claim 7, Waner further teaches wherein the fixation structure is deployable and is housed within the body of the implant in a non-deployed configuration and, when actuated, forms a surface structure on the body that facilitates fixation in or adjacent the target tissue (para 0069).
Regarding claim 8, Waner further teaches at least one sensor attached to the body of the implant (para 0082) and configured to detect a physiological parameter or a related symptom of sleep disordered breathing (para 0077-0078).
Regarding claim 9, Waner further teaches an external charger (Fig 8; para 0093) comprising a charging coil configured to transmit power to the coupling coil of the remote controller (para 0092), the coupling coil configured to charge the power source (para 0055).
Regarding claim 10, Waner further teaches wherein the power source is a rechargeable battery (para 0054).
Regarding claim 11, Waner further teaches further comprising a personal electronic device in electrical communication with the remote controller (para 0102), the personal electronic device including software to control one or more stimulation parameters associated with the neurostimulator (para 0083).
Regarding claim 12, Waner further teaches a programming device configured to deliver stimulation instructions to the remote controller, the programming device being in communication with the remote controller and/or the personal electronic device (para 0104).
Regarding claim 13, Waner further teaches wherein the system is configured to receive a sensed physiological parameter or a related symptom of sleep disordered breathing (para 0011).
Regarding claim 14, Waner further teaches wherein the system is configured to automatically control one or more stimulation parameters in response to the sensed physiological parameter or related symptom (para 0014).
Regarding claim 15, Waner further teaches wherein the neurostimulator comprises an implant (para 0036).
Regarding claim 19, Radmand, as previously applied, further teaches wherein the teeth covering and the housing form an integral one-piece device (Fig 4).

Claims 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Waner in view of Radmand, as previously applied to claim 1 above, and further in view of US 2015/0290454 to Tyler et al., hereinafter Tyler.
Regarding claim 16, Waner in view of Radmand discloses the limitations of claim 1, but does not disclose wherein the housing comprises a thickness of less than or equal to 5 mm.
However, Tyler teaches wherein the housing (Fig 19) comprises a thickness of less than or equal to 5 mm (para 0375).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to modify the housing of Waner in view of Radmand wherein the housing comprises a thickness of less than or equal to 5 mm, as taught by Tyler, for purpose of sensory and motor control enhancement (para 0052).
Regarding claim 17, Waner in view of Radmand discloses the limitations of claim 1, but does not disclose wherein the housing comprises a substantially ellipsoidal shape.
However, Tyler teaches wherein the housing comprises a substantially ellipsoidal shape (Fig 19).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to modify the housing of Waner in view of Radmand wherein the housing comprises a substantially ellipsoidal shape, as taught by Tyler, for purpose of sensory and motor control enhancement (para 0052).
Regarding claim 18, Waner in view of Radmand discloses the limitations of claim 1, but does not disclose wherein the housing comprises an ellipsoidal diameter of less than or equal to 3 cm.
However, Tyler teaches wherein the housing comprises an ellipsoidal diameter of less than or equal to 3 cm (para 0414).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to modify the housing of Waner in view of Radmand wherein the housing comprises an ellipsoidal diameter of less than or equal to 3 cm, as taught by Tyler, for purpose of sensory and motor control enhancement (para 0052).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jane C Kalinock whose telephone number is (571)270-5162. The examiner can normally be reached Monday-Friday 7:30am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl H. Layno can be reached on 571-272-4949. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JANE C KALINOCK/Examiner, Art Unit 3792                                                                                                                                                                                                        
/CARL H LAYNO/Supervisory Patent Examiner, Art Unit 3792